DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference numeral 15 used in the specification to indicate an attachment loop is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 10 is objected to because of the following informalities:  In claim 10, line 2 contains awkward phraseology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, it is unclear whether the “cam buckle” is related to the recitation of a “cam buckle” on line 6. It is thought that on line 6, “cam buckle” should be changed to –each one of a pair of cam buckles—and the last two lines should be changed to read –each corner of the sheet with one of said pair of cam buckles being disposed in a longitudinal length of the sheet and the other one of said pair of cam buckles being disposed in a lateral length of the sheet—in order to clarify the claim.
Claim 7 includes an instance of indefiniteness which is similar to that explained above.


Allowable Subject Matter

Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The recitation in claim 1 of a tail gate air diverter tarp made up of a fabric sheet dimensioned to correspond to a length and width of a truck bed and having a web reinforced hem around the periphery thereof and each corner of the sheet, where the tarp includes an attachment loops for securing a pair of cam buckles to the web reinforced hem at each corner of the sheet and where one of said pair of cam buckles is disposed in a longitudinal length of the sheet and the other one of said pair of cam buckles is disposed in a lateral length of the sheet is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox et al. (US 2007/0057528 A1) disclose a truck bed tarp cover which lacks a reinforced web and pairs of cam buckles at corners of the tarp when compared to the current invention.
Burkey (US 5,431,474) discloses a truck bed tarp cover which lacks a pair of cam buckles at corners of the sheet where one of said pair of cam buckles is disposed in a longitudinal length of the sheet and the other one of said pair of cam buckles is disposed in a lateral length of the sheet when compared to the current invention.
Birdsell (US 6,003,929) discloses a truck bed load cover with transverse straps having cam buckles yet lacks a pair of cam buckles at corners of the sheet where one of said pair of cam buckles is disposed in a longitudinal length of the sheet and the other one of said pair of cam buckles is disposed in a lateral length of the sheet when compared to the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
11/19/21